DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-16, filed 6/15/2021, with respect to claims 1-7, 9, 10, 17, and 21-30 have been fully considered and are persuasive.  The rejection of claims 1-7, 9, 10, 17, and 21-30 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9, 10, 17, and 21-30 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 17, and 21 are currently believed to be in condition for allowance. As is presented within said claims, an output control circuit is configured in such a manner so as to work in conjunction with a feedback circuit to determine a load power consumption requirement for first and second light sources to further control power delivered by a battery pack so as to allow the operational life of the battery pack to exceed a minimum threshold time period during a power outage while further decreasing the power provided to a first light source and increasing power provided to the second light source. Furthermore, the battery pack of the system is required so as to be provided with power via a PoE switch. While the prior art of record teaches a similar power system for utilization in the event of a power 
Claim 1:     A lighting system, comprising:      one or more light sources configured to receive power over one or more Ethernet cables;      a battery pack comprising an energy storage medium, the battery pack configured to provide power to the one or more light sources over the one or more Ethernet cables; and      an output control circuit coupled between the battery pack and the one or more light sources via the one or more Ethernet cables, the output control circuit including a feedback circuit, the output control circuit configured to manage delivery of power from the battery pack to the one or more light sources,      wherein the battery pack is coupled between the output control circuit and a Power over Ethernet (PoE) switch,      wherein the feedback circuit is configured to determine a load power consumption requirement for the one or more light sources,      wherein the output control circuit is configured to control power delivered by the battery pack based at least in part on the load power consumption requirement so that the operational life of the battery pack can exceed a minimum threshold time period during a power outage condition, and      wherein the output control circuit is configured to decrease the power to a first light of the one or more light sources during the power outage condition and increase the power to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836